UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR o TRANSITION PERIOD PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:001-31896 THE WILBER CORPORATION (Exact Name of the Registrant as Specified in its Charter) New York 15-6018501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 245 Main Street, Oneonta, NY 13820 (Address of Principal Executive Offices) (Zip Code) 607 432-1700 (Registrant’s Telephone Number Including Area Code) no changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 4, 2010 there were issued and outstanding 10,719,382 shares of the Registrant’s Common Stock. 1 THE WILBER CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS RECENT DEVELOPMENTS ITEM 1: Interim Financial Statements (Unaudited) Consolidated Statements of Condition Consolidated Statements of Income Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Interim Financial Statements ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations A. General B. Financial Condition and Performance Overview C. Comparison of Financial Condition at September 30, 2010 and December 31, 2009 D. Comparison of Results of Operations for the Three Months Ended September 30, 2010 and 2009 E. Comparison of Results of Operations for the Nine Months Ended September 30, 2010 and 2009 F. Liquidity G. Capital Resources and Dividends ITEM 3: Quantitative and Qualitative Disclosures about Market Risk ITEM 4: Controls and Procedures PART II – OTHER INFORMATION ITEM 1: Legal Proceedings ITEM 1A:
